DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/2022 and 2/16/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bold et al (DE102012021031) in view of Jaderberg et al (US 7,981,350).

With regards to claim 5, Bold et al discloses an arrangement for producing a hardened sheet metal product (device for producing press-hardened sheet metal components, paragraph 0001, line 1), the arrangement comprising:
a heating station configured to receive a sheet metal piece, the heating station being configured to heat selected areas of the sheet metal piece in the heating station (heating station for heating sheet metal, paragraph 0018, lines 1-3) via induction (heating station has inductor, paragraph 0010, lines 3-5), a pressing station (press or press stage or press line, paragraph 0018, lines 2-3); and
a transport device configured to move the heated sheet metal piece from the heating station to the pressing station (sheet metal is fed to a press by means of a handling system, paragraph 0018, lines 2-4), wherein the pressing station is configured to press the sheet metal piece while cooling the heated areas (during forming in the press the sheet is cooled, paragraph 0013, lines 1-2).
Bold et al does not disclose the heating station comprising a coil configured to induce alternating currents that flow in a front metal layer on a front side of the coil, wherein first and second opposing ends of the front metal layer are interconnected by a short-circuiting arrangement running on a rear side of the coil, the short-circuiting arrangement comprising a material with lower resistivity than the front metal layer.
Jaderberg et al teaches the heating station comprising a coil configured to induce alternating currents that flow in a front metal layer on a front side of the coil (inductor coils 6 induces current in top member 15, Fig. 7), wherein first and second opposing ends of the front metal layer are interconnected by a short-circuiting arrangement running on a rear side of the coil (large proportion of the thermal energy, generated by the eddy currents that are induced by the oscillating magnetic field, is developed in the top member 15 which is closest to the cavity surface, col 6, lines 60-65), the short-circuiting arrangement comprising a material with lower resistivity than the front metal layer (the top member may consist of a material with substantially lower resistivity such as an austenitic stainless steel and this the carrier member 17 conveys the oscillating magnetic field to the top member 15, col 7, lines 8-13).
It would have been obvious to one skilled in the art at the time the invention was made to modify the device of Bold et al with the inductor coils and material as taught by Jaderberg et al to provide efficient heating in an induction heater. 
With regards to 6, Bold et al discloses wherein the front metal layer comprises the sheet metal (contact plates are heated inductively, paragraph 0021, lines 1-2).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bold et al and Jaderberg et al as applied to claims 5 and 6 above, and further in view of Trippe et al (US20140124104).

With regards to claim 7, Bold et al and Jadeberg et al does not teach wherein the front metal layer comprises a stationary heating layer located directly beneath the sheet metal piece, the sheet metal piece being separable from the stationary layer. 
Trippe et al teaches wherein the front metal layer comprises a stationary heating layer located directly beneath the sheet metal piece (temperature treatment station 4 has metal sheets 17 on top and bottom of metal blank 3, Fig. 4), the sheet metal piece being separable from the stationary layer (the blank is separable from the top and bottom of temperature treatment station 4, Fig. 4).
It would have been obvious to modify the heating station of Bold et al and Jaderberg et al with the temperature treatment station as taught by Trippe et al to provide a fast and efficient heating inductor. 
With regards to claim 8, Bold et al and Jaderberg et al does not teach wherein inlays are located directly beneath the front metal layer, which by conveying magnetic flow or electric current partially reduce the development of heat in portions of the front metal layer. 
Trippe et al teaches wherein inlays are located directly beneath the front metal layer (spacer 16 is arranged in the second region 7 of metal tool surface 14, Fig. 4), which by conveying magnetic flow or electric current partially reduce the development of heat in portions of the front metal layer (air gap 13 prevents tool surface 14 from coming into contact with blank 3, Fig. 4).
It would have been obvious to one skilled in the art at the time the invention was made to modify the contact plate of Bold et al and Jaderberg et al with the second region as taught by Trippe et al in order to prevent high fluctuation of an induction heating apparatus. 

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
Applicants argument: Applicant argues the prior art does not disclose or teach “the heating station is configured to receive a sheet metal piece, and to heat selected areas of the sheet metal piece in the heating via induction. Bold et al discloses an arrangement for producing a hardened sheet metal product (device for producing press-hardened sheet metal components, paragraph 0001, line 1), the arrangement comprising a heating station configured to receive a sheet metal piece, the heating station being configured to heat selected areas of the sheet metal piece in the heating station (heating station for heating sheet metal, paragraph 0018, lines 1-3) via induction (heating station has inductor, paragraph 0010, lines 3-5), a pressing station (press or press stage or press line, paragraph 0018, lines 2-3). Jaderberg is used to modify the inductor of Bold et al and since both references are related to induction heating. Though Jaderberg is indeed directed to an injection molding device, the structure of the inductor is very important to any type of induction heating. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761